DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to the application filed on December 16, 2021.
Claims 1-4,6,7,9-12,14,15,17,19,22-24,32,34 and 42 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,6,7,9-12,14,15,17,19,22-24,32,34 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (UPS 2018/0054765), in view of Tang et al. (US 2019/0123963).

As per Claim 1 Kim teaches a method of processing a network slice, the method being applied in an access-network node, the method comprising (Paragraph 0097 FIG. 3, a terminal  can connect to an RAN (base station, or gNB011):
 receiving network-slice information (Paragraph 0216, 0217 the core network communicates with a network slice management node to select an RAT supporting the corresponding network slice based on the information on the network slice requested by the UE and the UE location information), wherein the network-slice information comprises network-slice resource allocation information, the network-slice resource allocation information comprises a proportion of network slice resources, the proportion of network slice resources specifies a ratio of radio resources between supported slices (Paragraph 0102, 0118, 0125, 0192 a network slice can be created by reflecting requests for resources regardless of service, UE capability, and network management. That is, it can be possible to reflect requested mobility level, QoS level, UE location, interesting service, bandwidth, and least latency constraints. The location update procedure is performed with the new temporary ID. Part of the new temporary ID may be included in an RRC message and, allocates resources to the UE for establishing a tunnel between an RAN and the UPNF for data forwarding); 
wherein the network-slice resource-sharing threshold defines a quota of radio resources which is not used by the network slice and can be shared with other slices (Paragraph  0081,0114, 0128 The Allocate TMGI Request message can include a list of IDs of the terminal 210 (e.g., list of external IDs) or a group ID of the terminal 210, an ID of the SCS/AS 216, and location/area information. The CCNF can check a number of UEs it serves and, if the number of UEs is equal to or greater than a predetermined threshold, determine that it is in an overload situation or a congestion situation. The maximum number of UEs the CCNF can serve can be preconfigured or received from the OAM. ); 
wherein receiving the network-slice information comprises specifically at least one of following:
receiving, from a core-network node, the network-slice information through an interface establishment signaling, an access-network-node configuration updating signaling, a core-network-node configuration updating signaling, an information-reporting / reporting-configuration / reporting-control signaling, a Quality-of-Service information updating signaling, a network-slice configuration updating signaling, a user-related signaling or a session-related signaling between the access-network node and the core-network node; 
receiving, from a neighboring access-network node, the network-slice information through a resource state signaling, an interface establishment signaling, an access-network-node configuration updating signaling, a dual-connection related signaling, a mobility modification signaling, a Quality-of-Service information updating signaling, a network-slice configuration updating signaling, a user-related signaling or a session-related signaling between access-network nodes; or
receiving the network-slice information from a network administration-and-management entity (Paragraph 0028 The communication method includes receiving a common control network function (CCNF) relocation notification message including information triggering a terminal location update procedure and information on a second CCNF from a first CCNF in a situation requiring CCNF relocation and transmitting a location update request message to the second CCNF.).
Kim may not explicitly disclose wherein the proportion of network slice resources comprises network-slice guaranteed resources and network-slice maximum resources, or the proportion of network slice comprises network-slice guaranteed resources, network-slice maximum resources and a network-slice resource-sharing threshold; wherein the network-slice guaranteed resources define a minimum percentage of radio resources allocated to a specific network slice; wherein the network-slice maximum resources define a maximum percentage of radio resources allocated to a specific network slice;
Tang disclose wherein the proportion of network slice resources comprises network-slice guaranteed resources and network-slice maximum resources, or the proportion of network slice comprises network-slice guaranteed resources, network-slice maximum resources and a network-slice resource-sharing threshold; wherein the network-slice guaranteed resources define a minimum percentage of radio resources allocated to a specific network slice; wherein the network-slice maximum resources define a maximum percentage of radio resources allocated to a specific network slice (Paragraph 0019, 0111, 0167receiving, by the slice management module, a request for instructing to create a network slice template, a maximum resource ratio of network slice instances allowed to be shared where the network slice template includes a resource orchestration ratio parameter, and the resource orchestration ratio parameter is a maximum resource ratio of network slice instances allowed to be shared; For example, it is assumed that when a resource orchestration ratio parameter of a network slice instance is 30%, a quantity of VMs occupied by the network slice instance at a time point t1 is 10, and therefore a quantity of VMs that are of the network slice instance and that are allowed to be allocated at the time point );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a maximum percentage of radio resources allocated to a specific network slice to ensure that a maximum resource ratio of network slice instances allowed to be shared (See Tang Paragraph 0019). 


As per Claim 2 Kim - Tang teaches the method according to claim 1, wherein, the network-slice available resource information comprises at least one of following: 
network-slice available resource information;
network-slice quality-of-service information; 
network-slice networking information; 
network-slice access control information; 
network-slice report configuration/control information; 
network-slice user information; 
network-slice service information; 
network-slice resource-demand change information; 
network-slice resource occupation information; 
network-slice interference-coordination information; or
network-slice movement control information. (Paragraph  0118 network slice to which the old CCNF 512 belongs, and the network slice information can be a network slice instance ID or the type of service that the old CCNF 512 provides through the network slice). 

As per Claim 3 Kim – Tang teaches the method according to claim 2, wherein receiving the network-slice information is specifically: receiving the network-slice information from a core-network node, an access-network node, and/or a network administration-and-management entity (Paragraph 0215, 0217  a UE connects can provide information of service provided by the link or a core network connected with the link. In order to manage the corresponding information, it may be possible to add the information of the radio link providing service connected each network slice to the table of FIG. 14). 

As per Claim 4 Kim- Tang teaches the method according to claim 1, wherein, the network-slice available resource information comprises at least one of following: a remaining resource available to a network slice, or a remaining number of users admissible by a network slice; or the network-slice quality-of-service information comprises at least one of following: a network-slice resource type; a network slice priority; a network-slice delay budget; a network-slice packet-error-rate index; a network-slice aggregated bit rate; a network-slice guaranteed bit rate; a network-slice averaging window size; the number of users admissible by a network slice; a network-slice allocation reservation priority (ARP); a network-slice reflection quality-of-service indication (RQI); network-slice notification control information, the number of users admissible by a network slice, the number of users that a network slice can admit, or the number of users admissible by a network slice;  or  the network-slice networking information comprises at least one of following: network-slice configuration information, network-slice activation information, or network-slice deactivation information; or the network-slice resource allocation information further comprises at least one of following: the number of network slice resources, wherein the resources comprise at least one of following resources: a radio network resource, a computing resource, or a storage resource; Or the network-slice report configuration/control information comprises at least one of following: network-slice reporting information or information-reporting time/occasion information, wherein the network-slice reporting information comprises at least one of following: network-slice available resource information, network-slice performance monitoring information, network-slice traffic-volume information, network-slice radio link/coverage quality information, or network-slice resource occupation information; Or the network-slice user information comprises at least one of following: location change information of a user of a network slice, service-type change information of a user of a network slice, or traffic-volume change information of a user of a network slice; Or the network-slice service information comprises at least one of following: network-slice service-type change information, network-slice traffic-volume change information, or network-slice user-amount change information; Or the network-slice resource-demand change information comprises network-slice resource-occupancy change information; Or the network-slice movement control parameter comprises at least one of following: slice cell-reselection information or slice mobility information. (Paragraph 0051, 0184 0217, 0218, 0214 If the UE requests for the corresponding service ID through interface {circle around (4)}, the network can check the subscription of the UE and confirm whether using the service is available. FIG. 15 is a state transition diagram illustrating state transition of a network slice between activated and deactivated states according to an embodiment of the present disclosure The session context can include the information on the QoS of the session for the UE 1110, service continuity, session continuity, and charging policy. the core network changes the path, upon receipt of the service request from the UE, the core network communicates with a network slice management node to select an RAT supporting the corresponding network slice based on the information on the network slice requested by the UE and the UE location information. ). 

5. (canceled) 

As per Claim 6 Kim - Tang teaches the method according to claim 1, wherein the access-network node is a base station comprising a centralized unit and a distributed unit; receiving the network-slice information is specifically: receiving the network-slice information from a core network by the centralized unit; and/or receiving the network-slice information from a neighboring access-network node by the centralized unit; and/or receiving network-slice information from a network administration-and-management entity by the centralized unit and/or the distributed unit (Paragraph 0097,  0102, 0173 A terminal (user equipment (UE)) can connect to a common control network function (CCNF) (or an access and mobility management function (AMF)) as a 5G core network entity via a radio access network (RAN). The CCNF takes charge of mobility management, UE authentication, and routing session-related messages to a session management (SM) entity. In reference to FIG. 3, a terminal 310 can connect to an RAN (base station, or gNB) 320 via an LTE-U interface. ). 

As per Claim 7 Kim - Tang teaches the method according to claim 6, further comprising: sending, by the centralized unit to the distributed unit, at least one of following received by the centralized unit: network-slice quality-of-service information; network-slice  (Paragraph 0240 A network slice can be created for providing a service requested by the user. That is, a network slice can be created with the network entities used for fulfilling the requests of a service such as an eMBB service, an IoT, and a critical service. Also, a network slice can be created per QoS of the user). 

8. (canceled) 

As per Claim 9 Kim – Tang teaches the method according to claim 6, wherein receiving the network-slice information from the network administration-and-management entity by the distributed unit specifically is: receiving, by the distributed unit, at least one of following sent by the network administration-and-management entity: resource allocation information, or network-slice networking information, network-slice reporting configuration (Paragraph 0018, 0073 a next generation (NG) Core serving a terminal to assign a new CCNF or a new network slice to the terminal in a situation of network congestion/failure or requiring change of a mobility level of the terminal, authentication mechanism, or a user plane function (UPF, e.g., gateway, switch, and router for packet delivery) connected to the CCNF. The NIDD configuration request message can include a terminal identifier (ID) (e.g., external ID--not defined in the 3GPP standard but allocated by an application server (application service), an SCS/AS ID, an SCS/AS reference ID for identifying a connection between the SCS/AS and SCEF). 

As per Claim 10 Kim - Tang teaches the method according to claim 1, wherein the access-network node is a base station comprising a centralized unit and a distributed unit; the centralized unit comprises a control-plane unit and a user-plane unit, and receiving the network-slice information specifically comprises: receiving a portion, from a core-network node and/or a neighboring access-network node, of the network-slice information by the control-plane unit; and/or receiving a portion, from the network administration-and-management entity, of the network-slice information by the control-plane unit and/or the user-plane unit (Paragraph 0019, 0106, 0154, 0160 A UE 810 is receiving a 5G network service hosted by a (old) CCNF 830, which is serving the UE as part of the network slice instance 1 in the state of being connected to a UPNF1 850 via an SM1 840.   a common control network function (CCNF) of a next generation (NG) Core serving a terminal to assign a new CCNF or a new network slice to the terminal in a situation of network congestion/failure or requiring change of a mobility level of the terminal, authentication mechanism, or a user plane function (UPF, e.g., gateway, switch, and router for packet delivery) connected to the CCNF). 

As per Claim 11 Kim -Tang teaches the method according to claim 10, further comprising: sending, by the control-plane unit to the user-plane unit, at least one of following received by the control-plane unit: network-slice quality-of-service information, network- (Paragraph 0073, 0081, 0082 At step 225, the SCS/AS 216 can transmit to the SCEF 216 a temporary mobile group identity (TMGI) allocation request (Allocate TMGI Request) message). 

As per Claim 12 Kim -Tang teaches the method according to claim 10, wherein the user-plane unit receives the network-slice resource allocation information, the network-slice networking information, and/or the network-slice report configuration/control information, in the network-slice information, from the network administration-and-management entity (Paragraph 0102, 0195  A terminal (user equipment (UE)) can connect to a common control network function (CCNF) (or an access and mobility management function (AMF)) as a 5G core network entity via a radio access network (RAN). The CCNF connects to the SM, and the SM connects to a user plane network function (UPNF) and allocates resources to the UE for establishing a tunnel between an RAN and the UPNF for data forwarding.). 

13. (canceled) 

As per Claim 14 Kim -Tang teaches the method according to claim 1, further comprising: reporting capability information and/or state information of the network slice (Paragraph 0202, 0203 FIG. 15 is a state transition diagram illustrating state transition of a network slice between activated and deactivated states according to an embodiment of the present disclosure if a UE requests for a service, the network can trigger state transition of a network slice from the deactivated state to the activated state.  ). 

As per Claim 15 Kim -Tang teaches the method according to claim 14, wherein the access-network node is a base station comprising a centralized unit and a distributed unit; reporting the capability information and/or state information of the network slice specifically comprises: sending the capability information and/or state information of the network slice to the centralized unit by the distributed unit; and/or receiving, by the centralized unit, the capability information and/or state information of the network slice sent from the distributed unit (Paragraph 0074, 0203, 0204 The SCEF 120 also can determine whether the SCS/AS 130 has a capability of transmitting an MBMS delivery request based on the policy of the mobile communication operator or a service level agreement. It may also be possible for the network to activate the network slice autonomously. FIG. 15 shows a state transition of a network slice from the deactivated state to the activated state. ). 

16. (canceled) 

As per Claim 17 Kim – Tang teaches the method according to claim 15, wherein reporting the capability information and/or state information of the network slice further comprises: reporting, by the centralized unit, the received capability information and/or state information of the network slice through a measurement reporting signaling (Paragraph 0011 Another exemplary IoT service may be implemented in the meter reading service with measurement devices which read for electricity and water and deliver the read values through a network. Another exemplary IoT service may be implemented in such a way of installing IoT devices to monitor public places or remote areas for public safety such that the devices detect occurrence of a specific event and notify the progress of the event through a network ). 

18. (canceled) 

As per Claim 19 Kim- Tang teaches the method according to claim 14, wherein the access-network node is a base station comprising a centralized unit and a distributed unit; the centralized unit comprises a control-plane unit and a user-plane unit, wherein reporting the capability information and/or state information of the network slice specifically comprises sending the capability information and/or state information of the network slice to the control-plane unit by the user-plane unit; and/or, receiving, by the control-plane unit, the capability information and/or state information of the network slice sent from the user-plane unit by the control-plane unit (Paragraph 0028, 0031 receiving a common control network function (CCNF) relocation notification message including information triggering a terminal location update procedure and information on a second CCNF from a first CCNF in a situation requiring CCNF relocation and transmitting a location update request message to the second CCNF ). 



As per Claim 22 Kim-Tang teaches the method according to claim 14, wherein the state information comprises at least one of following: network-slice available resource information, network-slice performance monitoring information, network-slice traffic-volume information, network-slice radio link/coverage quality information, and network-slice resource occupation information (Paragraph 0085 The MBMS information can include the TMGI and MBMS traffic transmission start time). 

As per Claim 23 Kim -Tang teaches the method according to claim 14, wherein reporting the capability information and/or state information of the network slice specifically is reporting, by the access-network node, the capability information and/or state information of the network slice to a core-network node, a neighboring access-network node and/or a network administration-and-management entity (Paragraph  0051, 0190, 0198  FIG. 15 is a state transition diagram illustrating state transition of a network slice between activated and deactivated states according to an embodiment of the present disclosure a network slice can be created per UE capability. That is, it may be possible to create a network slice according to the mobility level of the UE (e.g., no mobility, low mobility, high mobility, and dynamic mobility). A network slice can be created with network entities close to the UE.). 

As per Claim 24 Kim-Tang teaches the method according to claim 1, wherein the network-slice information comprises network-slice identifier information (Paragraph 0163, 0176 0200 the network slices may be preconfigured in the network. FIG. 14 depicts a network slice management table listing three network slices (NSI#1, NSI#2, and NSI#3) preconfigured in the network. The NSW can be configured to provide the eMBB service. FIG. 8 illustrates a detailed situation which the new CCNF  supports another network slice instance in the above situation, and the connection is changed to a network slice instance different from the network slice instance supported by the old CCNF 830. As the CCNF is changed, the network slice instance is also changed, and information about the PDU session connection to be provided to the UE 810 should be set up in the new network slice instance.  ). 

25-31. (canceled) 

As per Claim 32 Kim teaches a method of processing network-slice information, the method being applied in base station comprising a centralized unit and a distributed unit, the method comprising(Paragraph 0097 FIG. 3, a terminal  can connect to an RAN (base station, or gNB011: 
receiving network-slice information from a core network by the centralized unit (Paragraph 0216, 0217 the core network communicates with a network slice management node to select an RAT supporting the corresponding network slice based on the information on the network slice requested by the UE and the UE location information); and/or receiving network-slice information from a neighboring access-network node by the centralized unit (Paragraph 0019 a new network slice to the terminal in a situation of network congestion/failure or requiring change of a mobility level of the terminal, authentication mechanism, or a user plane function (UPF, e.g., gateway, switch, and router for packet delivery) connected to the CCNF); and/or
 receiving network-slice information from the network administration-and-management entity by the centralized unit and/or the distributed unit; and sending the network-slice information to the distributed unit by the centralized unit, wherein network-slice information comprises:
network-slice resource allocation information, the network-slice resource allocation information comprises a proportion of network slice resources, the proportion of network slice resources specifies a ratio of radio resources between supported slices(Paragraph 0102, 0118, 0125, 0192 a network slice can be created by reflecting requests for resources regardless of service, UE capability, and network management. That is, it can be possible to reflect requested mobility level, QoS level, UE location, interesting service, bandwidth, and least latency constraints. The location update procedure is performed with the new temporary ID. Part of the new temporary ID may be included in an RRC message and, allocates resources to the UE for establishing a tunnel between an RAN and the UPNF for data forwarding); 
 the network-slice resource-sharing threshold defines a quota of radio resources, which is not used by the network slice and can be shared with other slices(Paragraph  0081,0114, 0128 The Allocate TMGI Request message can include a list of IDs of the terminal 210 (e.g., list of external IDs) or a group ID of the terminal 210, an ID of the SCS/AS 216, and location/area information. The CCNF can check a number of UEs it serves and, if the number of UEs is equal to or greater than a predetermined threshold, determine that it is in an overload situation or a congestion situation. The maximum number of UEs the CCNF can serve can be preconfigured or received from the OAM. ); wherein the centralized unit and the distributed unit transmit the network-slice information through an interface establishment signaling, a centralized-unit configuration updating signaling, a distributed-unit configuration updating signaling, an information-reporting /reporting-configuration /reporting-control signaling, a user-related signaling or a session-related signaling  (Paragraph 0028 The communication method includes receiving a common control network function (CCNF) relocation notification message including information triggering a terminal location update procedure and information on a second CCNF from a first CCNF in a situation requiring CCNF relocation and transmitting a location update request message to the second CCNF).
Kim may not explicitly disclose wherein the proportion of network slice resources comprises network-slice guaranteed resources and network-slice maximum resources, or the proportion of network slice comprises network-slice guaranteed resources, network-slice maximum resources and a network-slice resource-sharing threshold; wherein the network-slice guaranteed resources define a minimum percentage of radio resources allocated to a specific network slice; wherein the network-slice maximum resources define a maximum percentage of radio resources allocated to a specific network slice;
Tang disclose wherein the proportion of network slice resources comprises network-slice guaranteed resources and network-slice maximum resources, or the proportion of network slice comprises network-slice guaranteed resources, network-slice maximum resources and a network-slice resource-sharing threshold; wherein the network-slice guaranteed resources define a minimum percentage of radio resources allocated to a specific network slice; wherein the network-slice maximum resources define a maximum percentage of radio resources allocated to a specific network slice (Paragraph 0019, 0111, 0167receiving, by the slice management module, a request for instructing to create a network slice template, a maximum resource ratio of network slice instances allowed to be shared where the network slice template includes a resource orchestration ratio parameter, and the resource orchestration ratio parameter is a maximum resource ratio of network slice instances allowed to be shared; For example, it is assumed that when a resource orchestration ratio parameter of a network slice instance is 30%, a quantity of VMs occupied by the network slice instance at a time point t1 is 10, and therefore a quantity of VMs that are of the network slice instance and that are allowed to be allocated at the time point);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a maximum percentage of radio resources allocated to a specific network slice to ensure that a maximum resource ratio of network slice instances allowed to be shared (See Tang Paragraph 0019). 

33. (canceled) 

As per Claim 34 Kim  teaches a method of processing network-slice information, the method being applied in a base station comprising a control-plane unit and a user-plane unit, the method comprising(Paragraph 0097 FIG. 3, a terminal  can connect to an RAN (base station, or gNB011):
 receiving, by the control-plane unit, a portion, from a core-network node and/or a neighboring access-network node, of network-slice information (Paragraph 0216, 0217 the core network communicates with a network slice management node to select an RAT supporting the corresponding network slice based on the information on the network slice requested by the UE and the UE location information); and receiving, by the control-plane unit and/or the user-plane unit, a portion, from the network administration-and-management entity, of the network-slice information; and
sending the network-slice information to the user-plane unit by the control-plane unit, wherein the network-slice information comprises network-slice resource allocation information, the network-slice resource allocation information comprises a proportion of network slice resources, the proportion of network slice resources specifies a ratio of radio resources between supported slices (Paragraph 0102, 0118, 0125, 0192 a network slice can be created by reflecting requests for resources regardless of service, UE capability, and network management. That is, it can be possible to reflect requested mobility level, QoS level, UE location, interesting service, bandwidth, and least latency constraints. The location update procedure is performed with the new temporary ID. Part of the new temporary ID may be included in an RRC message and, allocates resources to the UE for establishing a tunnel between an RAN and the UPNF for data forwarding); 
wherein, the network-slice resource-sharing threshold defines a quota of radio resources, which is not used by the network slice and can be shared with other slices (Paragraph  0081,0114, 0128 The Allocate TMGI Request message can include a list of IDs of the terminal 210 (e.g., list of external IDs) or a group ID of the terminal 210, an ID of the SCS/AS 216, and location/area information. The CCNF can check a number of UEs it serves and, if the number of UEs is equal to or greater than a predetermined threshold, determine that it is in an overload situation or a congestion situation. The maximum number of UEs the CCNF can serve can be preconfigured or received from the OAM. ); 
the network-slice guaranteed resources define a minimum percentage of radio resources allocated to a specific network slice, a control-plane-unit configuration update signaling, a user-plane configuration updating signaling, an information-reporting /reporting-configuration /reporting-control signaling, a user-related signaling or a session-related signaling between the control-plane unit and the user-plane unit (Paragraph 0028 The communication method includes receiving a common control network function (CCNF) relocation notification message including information triggering a terminal location update procedure and information on a second CCNF from a first CCNF in a situation requiring CCNF relocation and transmitting a location update request message to the second CCNF.).
Kim may not explicitly disclose wherein the proportion of network slice resources comprises network-slice guaranteed resources and network-slice maximum resources, or the proportion of network slice comprises network-slice guaranteed resources, network-slice maximum resources and a network-slice resource-sharing threshold; wherein the network-slice guaranteed resources define a minimum percentage of radio resources allocated to a specific network slice; wherein the network-slice maximum resources define a maximum percentage of radio resources allocated to a specific network slice;
Tang disclose wherein the proportion of network slice resources comprises network-slice guaranteed resources and network-slice maximum resources, or the proportion of network slice comprises network-slice guaranteed resources, network-slice maximum resources and a network-slice resource-sharing threshold; wherein the network-slice guaranteed resources define a minimum percentage of radio resources allocated to a specific network slice; wherein the network-slice maximum resources define a maximum percentage of radio resources allocated to a specific network slice (Paragraph 0019, 0111, 0167receiving, by the slice management module, a request for instructing to create a network slice template, a maximum resource ratio of network slice instances allowed to be shared where the network slice template includes a resource orchestration ratio parameter, and the resource orchestration ratio parameter is a maximum resource ratio of network slice instances allowed to be shared; For example, it is assumed that when a resource orchestration ratio parameter of a network slice instance is 30%, a quantity of VMs occupied by the network slice instance at a time point t1 is 10, and therefore a quantity of VMs that are of the network slice instance and that are allowed to be allocated at the time point );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a maximum percentage of radio resources allocated to a specific network slice to ensure that a maximum resource ratio of network slice instances allowed to be shared (See Tang Paragraph 0019). 



As per Claim 42 Kim-Tang teaches an access-network node, comprising: a processor, a storage having a computer program stored on the storage, wherein when the computer program is executed by the processor, the processor implements the method according to claim 1 (Paragraph 0034, 0062  which is formed from computer readable program code and embodied in a computer readable medium can be implemented by computer program instructions). 

43. (canceled)
Response to Argument(s)

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468